            Case 2:20-cr-00121-SLH Document 202 Filed 08/04/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
                                              )
                v.                            )       Criminal No. 2:20-121-12
                                              )       Judge Stephanie L. Haines
GILES DAVIS,                                  )
                                              )
                       Defendant.             )


                         MEMORANDUM AND ORDER OF COURT

       Presently before the Court is an “emergency motion to reconsider detention” pursuant to

18 U.S.C. § 3142(i) [Doc. 193] filed by Giles Davis (“Defendant”). Defendant seeks temporary

release from detention in light of the reemergence of COVID-19 in the Allegheny County Jail

(“ACJ”). The government has filed a response in opposition to Defendant’s motion [Doc. 199],

asserting that Defendant has failed to state a compelling reason for his temporary release. Upon

due consideration of Defendant’s motion and the government’s response, 1 for the following

reasons, the motion will be denied.

       I.       Background

       Defendant has been charged in Count Two of a two-count, multi-defendant indictment with

conspiracy to possess with intent to distribute and to distribute 28 grams or more of crack cocaine,

in violation of 21 U.S.C. §§ 846; 841(a)(1), 841(b)(1)(B)(iii) [Doc. 14]. The government requested




       1
         Defendant did not request a hearing, and the Court is unaware of any authority that
provides a defendant with a right to a hearing when he seeks temporary release under § 3142(i).
As such, the Court renders its decision based on the parties’ submissions and the record in this
case.
                                                  1
         Case 2:20-cr-00121-SLH Document 202 Filed 08/04/20 Page 2 of 7




detention pending trial [Doc. 144] and a detention hearing was held before Magistrate Judge

Patricia L. Dodge on June 25, 2020 [Doc. 150].

       Following the detention hearing Magistrate Judge Dodge entered a written order of

detention pending trial [Doc. 151], finding that Defendant had not introduced sufficient evidence

to rebut the presumption arising under 18 U.S.C. § 3142(e)(3) that no condition or combination of

conditions will reasonably assure the appearance of defendant and the safety of the community.

Rather, upon consideration of the factors set forth in 18 U.S.C. § 3142(g) and the information

presented at the detention hearing, Judge Dodge found by clear and convincing evidence that no

condition or combination of conditions of release will reasonably assure the safety of any other

person or of the community if Defendant is released, and further found by a preponderance of the

evidence that no condition or combination of conditions will reasonably assure Defendant’s

appearance [Id.]. Judge Dodge specified in the order the following reasons for detention: the

weight of the evidence against Defendant is strong; he is subject to a lengthy period of

incarceration if convicted; his prior criminal history; his participation in criminal activity while on

probation, parole or supervision; his history of violence or use of weapons; his history of alcohol

or substance abuse; his lack of stable employment; and his prior violations of probation, parole or

supervised release [Id. at 2-3].

       On July 15, 2020, Defendant filed the pending motion to reconsider the detention order

under § 3142(i) in light of the reemergence of COVID-19 in the ACJ [Doc. 193]. Plaintiff alleges

that as a 61-year old with chronic obstructive pulmonary disease (“COPD”) and hypertension, he

is extremely vulnerable to COVID-19. He also contends that he is not receiving his prescribed

medications. Moreover, while there were no active cases of COVID-19 in the ACJ at the time of

his detention hearing, by the end of the week on July 10, 2020, there were four confirmed positive

                                                  2
           Case 2:20-cr-00121-SLH Document 202 Filed 08/04/20 Page 3 of 7




inmates in the facility. 2 Defendant contends that the reemergence of COVID-19 at the facility is

a change in circumstance that constitutes a compelling reason for temporary release under §

3142(i), and requests that he be released until “the end of the COVID-19 pandemic” on whatever

conditions deemed appropriate so that he can “live safely with his stepmother.”

       The government opposes the motion, arguing that Defendant has failed to present a

compelling reason for temporary release under § 3142(i) [Doc. 199]. The government asserts that

there is no reason to believe that Defendant faces a greater risk of COVID-19 in the ACJ than he

would in the community at large and, moreover, that he has failed to overcome Judge Dodge’s

findings that he is a danger to the community and a flight risk.

       II.     Standard

       Defendant seeks immediate temporary release from detention pursuant to § 3142(i) of the

Bail Reform Act, which provides in pertinent part: “[t]he judicial officer may, by subsequent order,

permit the temporary release of the person, in the custody of a United States Marshal or another

appropriate person, to the extent that the judicial officer determines such release to be necessary

for preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i)

(emphasis added).

       The burden rests with Defendant to show that § 3142(i) permits his temporary release. See

United States v. Wilburn, No. 2:18-CR-115, 2020 WL 1899146, at *2 (W.D. Pa. Apr. 17, 2020)

(citations omitted). To meet this burden, the defendant should present an individualized argument

why temporary release is appropriate; generalized or speculative arguments are insufficient. Id.




       2
          As of August 1, 2020, the Allegheny County jail webpage lists only one COVID-19
positive inmate in the facility. www.alleghenycounty.us/jail/index.aspx.
                                                 3
           Case 2:20-cr-00121-SLH Document 202 Filed 08/04/20 Page 4 of 7




Defendant must demonstrate: (1) that his temporary release is necessary for the preparation of his

defense or another compelling reason; and, (2) that he could be released to the custody of the

United States marshal or another appropriate person. Id.; 18 U.S.C. § 3142(i).

       III.    Analysis

       As an initial matter, in a related context, the Third Circuit has indicated that the existence

of the COVID-19 pandemic alone is insufficient to warrant compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (‘the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread’). Moreover, while courts have

recognized that a defendant’s medical condition is a factor to be considered in the “compelling

reason” analysis under § 3142(i), the defendant’s danger to the community and risk of flight also

play a meaningful role in determining whether temporary release is warranted. Wilburn, 2020 WL

1899146, at *4.

       Here, Defendant advances his age and medical conditions of COPD and hypertension as

compelling reasons for his release in light of the reemergence of COVID-19 at the ACJ. The Court

acknowledges that the CDC lists COPD as a medical condition with “the strongest and most

consistent” evidence indicating an increased risk for severe illness from COVID-19.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html. 3         The

Court further recognizes the potential for Defendant’s exposure to the COVID-19 virus at the ACJ.

Unfortunately, however, that potential exists anywhere in the community. As explained in detail


       3
          The CDC further indicates there is “mixed evidence” as to whether hypertension leads
to an increased risk of severe illness from COVID-19. Id.
                                                 4
         Case 2:20-cr-00121-SLH Document 202 Filed 08/04/20 Page 5 of 7




by the government in its response, the ACJ, along with this Court and other local authorities, have

taken necessary steps and precautions to help stop the spread of the COVID-19 virus amongst the

population of Allegheny County, including those individuals detained in the ACJ [Doc. 199 pp. 3-

4]. As of the date of this opinion and order, the ACJ reports only 1 COVID-19 positive inmate at

the ACJ, a decrease of 3 since Defendant filed his motion, while Allegheny County at large

reported 132 new cases of coronavirus infections just on August 3, 2020, alone.                See

https://www.post-gazette.com/news/health/2020/08/04/Allegheny-County-COVID-19-data-new-

cases-deaths-pennsylvania-pittsburgh/stories/202008040083.

       Thus, while the Court certainly is sympathetic to Defendant’s medical concerns and

potential increased risk of possible complications caused by the COVID-19 virus for someone of

his age with his medical conditions, speculation concerning any possible future exposure and

complications does not constitute a “compelling reason” for temporary release, particularly where

the risk of exposure exists whether he is detained or released. See, e.g., United States v. Owens,

No. CR 19-81, 2020 WL 1891829, at *2 (W.D. Pa. Apr. 16, 2020) (temporary release from ACJ

denied); United States v. Loveings, No. CR 20-51, 2020 WL 1501859, at *3 (W.D. Pa. Mar. 30,

2020) (same); United States v. Bastianelli, No. CR 17-305, 2020 WL 1493559 (W.D. Pa. Mar. 27,

2020) (same).

       Moreover, Defendant's current arguments for release are insufficient to outweigh the

factors considered by the Magistrate Judge in ordering his detention in the first instance.     As

already discussed, when the Court interprets “compelling reason”, it should do so against the

backdrop of the Bail Reform Act as a whole. Wilburn, 2020 WL 1899146, at * 4 (“And if there is

anything that permeates the Bail Reform Act, it is Congress’ intent that courts consider the

defendant’s dangerousness and risk of flight when making detention determination . . . [i]t would

                                                5
             Case 2:20-cr-00121-SLH Document 202 Filed 08/04/20 Page 6 of 7




strike the Court as odd, then, that § 3142(i)’s ‘compelling reason’ prong would ignore a

defendant’s danger or flight risk.”)

        Here, Magistrate Judge Dodge found by clear and convincing evidence that no condition

or combination of conditions of release will reasonably assure the safety of any other person or of

the community if Defendant is released, and further found by a preponderance of the evidence that

no condition or combination of conditions will reasonably assure Defendant’s appearance [Doc.

15]. Nothing set forth in Defendant’s motion alters these findings. Instead, Defendant merely

asserts that the reemergence of COVID-19 in the ACJ, along with the allegation that he is not

being provided with his medications, 4 constitutes a changed circumstance warranting temporary

release. These allegations simply do nothing to suggest that Defendant is no longer a danger to

the community or a flight risk as determined by Judge Dodge, and the Court is unable to identify

a basis to conclude that there are now conditions, or a combination of such, that would protect

others and the community from the risk of serious harm were the Defendant to be released, even

giving added weight and significance to the COVID-19-related concerns asserted by Defendant in

his motion. Thus, considering Defendant’s request for temporary release in the context of the Bail

Reform Act as a whole, the Court finds no compelling reason warranting such release under §

3142(i). 5




        4
          Although the government asserts in its response that Defendant’s allegations that he is
not receiving his medications are “exaggerated,” [Doc. 199 p. 6], the Court is somewhat troubled
by those allegations. The ACJ hereby is directed to comply with the orders of the prescribing
medical professionals in order to adequately care for Defendant’s health while he is detained.

        Because Defendant has failed to advance a compelling reason for temporary release, the
        5

Court need not address whether Defendant’s stepmother would be an appropriate person for
temporary custody of him. See Wilburn, 2020 WL 1899146, at *2.
                                                6
         Case 2:20-cr-00121-SLH Document 202 Filed 08/04/20 Page 7 of 7




       D.      Conclusion

       Defendant has failed to advance a compelling reason sufficient to warrant his temporary

release from detention under § 3142(i).   While Defendant’s age and medical conditions may

increase his risk of serious illness should he be exposed to the COVID-19 virus, his risk of

exposure exists both in the ACJ and the community at large. Moreover, Defendant has advanced

nothing new to overcome Judge Dodge’s findings that his detention is necessary to assure his

appearance and the safety of the community. Accordingly, Defendant’s motion to reconsider

detention under § 3142(i) in light of COVID-19 at the ACJ will be denied.

       An appropriate order follows.

                                       ORDER OF COURT

       AND NOW, this 4th day of August, 2020, for the reasons set forth in the Memorandum

above, IT IS ORDERED that Defendant’s emergency motion to reconsider detention in light of

the reemergence of COVID-19 in the Allegheny County Jail [Doc. 193] hereby is denied.



                                                          s/Stephanie L. Haines
                                                          Stephanie L. Haines
                                                          United States District Judge


cc/ecf: All counsel of record




                                               7
